Case 1:19-cv-03915-MJD-SEB Document 15 Filed 07/07/20 Page 1 of 14 PageID #: 2193




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION


 THOMAS C., 1                                          )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )       No. 1:19-cv-03915-MJD-SEB
                                                       )
 ANDREW M. SAUL,                                       )
                                                       )
                               Defendant.              )




                                   ENTRY ON JUDICIAL REVIEW


         Claimant Thomas C. requests judicial review of the final decision of the Commissioner of

  the Social Security Administration ("Commissioner") denying his application for Social Security

  Disability Insurance Benefits ("DIB") under Title II of the Social Security Act ("the Act"). See

  42 U.S.C. §423(d).

                                            I. Background

         On February 22, 2016, Claimant applied for DIB, alleging an onset of disability as of

  September 23, 2015. [Dkt. 9-7 at 2 & 5.] Claimant's date last insured was December 31, 2017.

  [Dkt. 9-8 at 2.] Claimant's application was initially denied on May 5, 2016, and then again upon

  reconsideration on July 29, 2016. [Dkt. 9-4 at 51 & 68.] Administrative Law Judge Gladys



  1
   In an attempt to protect the privacy interests of claimants for Social Security benefits, consistent
  with the recommendation of the Court Administration and Case Management Committee of the
  Administrative Office of the United States courts, the Southern District of Indiana has opted to
  use only the first name and last initial of non-governmental parties in its Social Security judicial
  review opinions.


                                                   1
Case 1:19-cv-03915-MJD-SEB Document 15 Filed 07/07/20 Page 2 of 14 PageID #: 2194




  Whitfield ("ALJ") held hearings on Claimant's application in April 2018 and August 2018. [Dkt.

  9-2 at 34 & Dkt. 9-3 at 2.] On September 14, 2018, the ALJ issued her determination that

  Claimant was not disabled. [Dkt. 9-2 at 25.] The Appeals Council then denied Claimant's

  request for review on July 14, 2019. Id. at 2. Claimant timely filed a Complaint with this Court

  on September 13, 2019, seeking judicial review of the Commissioner's decision. [Dkt. 1.]

                                          II. Legal Standards

         To be eligible for DIB, a claimant must have a disability pursuant to 42 U.S.C. § 423.

  Disability is defined as the "inability to engage in any substantial gainful activity by reason of

  any medically determinable physical or mental impairment which can be expected to result in

  death or which has lasted or can be expected to last for a continuous period of not less than 12

  months." 42 U.S.C. § 423(d)(1)(A). To determine whether a claimant is disabled, the

  Commissioner, as represented by the ALJ, employs a sequential, five-step analysis: (1) if the

  claimant is engaged in substantial gainful activity, he is not disabled; (2) if the claimant does not

  have a "severe" impairment, one that significantly limits his ability to perform basic work

  activities, he is not disabled; (3) if the claimant's impairment or combination of impairments

  meets or medically equals any impairment appearing in the Listing of Impairments, 20 C.F.R. pt.

  404, subpart P, App. 1, the claimant is disabled; (4) if the claimant is not found to be disabled at

  step three, and is able to perform his past relevant work, he is not disabled; and (5) if the

  claimant is not found to be disabled at step three, cannot perform his past relevant work, but can

  perform certain other available work, he is not disabled. 20 C.F.R. § 404.1520 Before

  continuing to step four, the ALJ must assess the claimant's residual functional capacity ("RFC")

  by "incorporat[ing] all of the claimant's limitations supported by the medical record." Crump v.

  Saul, 932 F.3d 567, 570 (7th Cir. 2019).




                                                    2
Case 1:19-cv-03915-MJD-SEB Document 15 Filed 07/07/20 Page 3 of 14 PageID #: 2195




         Because the Appeals Council denied review, the Court evaluates the ALJ's decision as

  the final word of the Commissioner of Social Security. Moreno v. Berryhill, 882 F.3d 722, 728

  (7th Cir. 2018). In reviewing a claimant's appeal, the Court reverses only "if the ALJ based the

  denial of benefits on incorrect legal standards or less than substantial evidence." Martin v. Saul,

  950 F.3d 369, 373 (7th Cir. 2020). Thus, an ALJ's decision "will be upheld if supported by

  substantial evidence," which means "such relevant evidence as a reasonable mind might accept

  as adequate to support a conclusion." Jozefyk v. Berryhill, 923 F.3d 492, 496 (7th Cir. 2019).

         An ALJ need not address every piece of evidence, but must provide a "logical bridge"

  between the evidence and her conclusions. Varga v. Colvin, 794 F.3d 809, 813 (7th Cir. 2015).

  This Court may not reweigh the evidence, resolve conflicts, decide questions of credibility, or

  substitute its judgment for that of the ALJ. Burmester v. Berryhill, 920 F.3d 507, 510 (7th Cir.

  2019). Where substantial evidence supports the ALJ's disability determination, the Court must

  affirm the decision even if "reasonable minds could differ" on whether Claimant is disabled. Id.

                                          III. ALJ Decision

         The ALJ first determined that Claimant had not engaged in substantial gainful activity

  since the alleged onset date of September 23, 2015, through his last insured date of December

  31, 2017. [Dkt. 9-2 at 16.] At step two, the ALJ found that Claimant had the following severe

  impairments: degenerative disc disease/post laminectomy syndrome (cervical with radiculopathy

  and lumber spine), morbid obesity, depression and anxiety, and chronic pain. Id. At step three,

  however, the ALJ found that Claimant "did not have an impairment or combination of

  impairments that met or medically equaled the severity of one of the listed impairments." Id. at

  17. In making this determination, the ALJ considered Listings 1.04 (Disorders of the Spine),

  12.04 (Depressive, bipolar and related disorders), 12.06 (Anxiety and obsessive-compulsive




                                                   3
Case 1:19-cv-03915-MJD-SEB Document 15 Filed 07/07/20 Page 4 of 14 PageID #: 2196




  disorders), and Social Security Ruling (SSR) 02-1p (Obesity). Id. The ALJ then analyzed

  Claimant's RFC and concluded that he had the RFC to perform a range of sedentary work as

  follows:

         [T]he claimant is capable of lifting and carrying up to ten 10 pounds occasionally
         and less than 10 pounds frequently. The claimant is capable of standing and
         walking (in combination), two (2) hours and sitting six (6) hours, all in an eight (8)
         hour workday. The claimant is capable of bilateral fingering, handling, and feeling
         continuously, and operating foot controls and bilateral reaching in all directions
         frequently, with the exception of overhead reaching, which he is limited to no more
         than occasionally. Additionally, the claimant is capable of occasional balancing
         and stooping. The claimant can never kneel, couch, or crawl. The claimant can
         occasionally climb ramps and stairs, but is unable to climb ladders, ropes or
         scaffolds. The claimant's work may not require operation of a commercial vehicle
         or any exposure to unprotected heights and hazardous moving machinery, with no
         more than occasional exposure to humidity/wetness, extremes of heat or cold.
         Finally, the claimant is unrestricted in his ability to do simple, routine and repetitive
         tasks in a work environment requiring no more than occasional contact with the
         general public, coworkers, and supervisors, and no teamwork, tandem tasks or fast-
         paced production.

  Id. at 19. In determining the RFC, the ALJ concluded that Claimant's "medically determinable

  impairments could reasonably be expected to cause the alleged symptoms; however, the

  claimant's statements concerning the intensity, persistence and limiting effects of these

  symptoms are not entirely consistent with the medical evidence and other evidence in the record

  for the reasons explained in this decision." Id.

         At step four, the ALJ found that Claimant was unable perform his past relevant work as a

  maintenance machine repair person. Id. at 24. The ALJ proceeded to step five, considering

  testimony from a vocational expert ("VE"), who indicated that an individual with Claimant's age,

  education, work experience, and RFC would be able to perform several jobs that exist in

  significant numbers in the national economy, such as document preparer and final assembler. Id.

  at 25. Based on these findings, the ALJ concluded that Claimant was not disabled. Id.




                                                     4
Case 1:19-cv-03915-MJD-SEB Document 15 Filed 07/07/20 Page 5 of 14 PageID #: 2197




                                             IV. Discussion

           The central issue in this case is whether substantial evidence supports the ALJ's

  determination that Claimant is not disabled. Claimant advances three arguments for reversing

  the ALJ's decision: (1) the ALJ erred by failing to account for her own findings of moderate

  limitations in concentration in the RFC assessment and in the hypothetical question she posed to

  the VE; (2) the ALJ failed to provide a "good reason" for dismissing Claimant's treating

  physician opinion; and (3) the ALJ failed to assess the socially-limiting opinions of the state

  agency psychologists and the consultative examiner. The arguments are addressed, in turn,

  below.

     A. Moderate Limitations in Concentration

           Claimant contends the ALJ did not appropriately address his limitations in maintaining

  concentration in the hypothetical question posed to the VE and in the RFC determination.

  Specifically, Claimant asserts that the ALJ's RFC determination failed to consider how his ability

  to sustain concentration for an extended period of time is unrelated to his ability to engage in an

  activity. Claimant further argues that the ALJ failed to include the concentration-related "check

  box" limitations assessed by the state agency psychologists in the VE hypothetical and in the

  RFC determination. In response, the Commissioner contends that the ALJ provided the state

  agency psychologists' findings partial weight and formulated a mental RFC determination that is

  consistent with the narrative summaries.

           At step three, with regard to concentration, persistence, or maintaining pace, the ALJ

  found:

           [T]he claimant has moderate limitation. As stated above, the claimant graduated
           from high school and has taken college courses. However, substantial evidence
           supports that the claimant has no more than moderate difficulties with
           concentration.



                                                    5
Case 1:19-cv-03915-MJD-SEB Document 15 Filed 07/07/20 Page 6 of 14 PageID #: 2198




  [Dkt. 9-2 at 18.] In the RFC, the ALJ found that Claimant was "unrestricted in his ability to do

  simple, routine and repetitive tasks in a work environment requiring no more than occasional

  contact with the general public, coworkers, and supervisors," and Claimant could not perform

  work involving "teamwork, tandem tasks or fast-paced production." Id. at 19. The ALJ's

  hypothetical question posed to the VE was consistent with this RFC:

         [P]lease assume an individual of the same age, education and work experience as
         the claimant. The individual can lift and/or carry ten pounds occasionally; lift
         and/or carry less than ten pounds frequently; stand and/or walk for about two
         hours and sit for up to six hours in an eight-hour workday with normal breaks;
         never climb ladders, ropes or scaffolds; occasionally climb ramps or stairs,
         balance and stoop; never kneel, crouch or crawl; overhead reaching bilaterally is
         occasional; reaching in all other directions is frequent; handling, fingering and
         feeling are continuous; foot control operation bilaterally is frequent; avoid or
         rather the individual can tolerate occasional exposure to extreme cold and heat
         and to wetness and humidity. The individual should avoid all exposure to
         unprotected heights. The individual is unable to do commercial driving. The
         individual is able to do simple, routine, repetitive tasks. Just a minute. And
         occasional interaction with the public, coworkers and supervisors. Can that
         hypothetical individual do the claimant's past work?

  [Dkt. 9-2 at 73.] The VE opined that Claimant could not perform his past work, but Claimant

  could perform work as a document preparer or as a final assembler. Id. at 74. The ALJ then

  asked the VE if adding "no fast paced production and no tandem tasks," and "teamwork" to the

  hypothetical would impact the jobs she recommended. Id. at 79. The VE answered the

  additional limitations would not impact the hypothetical individual's ability to perform work as a

  document prepare or as a final assembler. Id. The VE also stated that the individual could hold

  those positions even if he had one unscheduled absence per month and was off task up to ten

  percent of the day. Id. at 76.

         However, Dr. Gange, a state agency psychologist, opined the following concentration

  constraints in his narrative summary:




                                                  6
Case 1:19-cv-03915-MJD-SEB Document 15 Filed 07/07/20 Page 7 of 14 PageID #: 2199




           [I]n terms of the level of severity of functioning, [claimant's] allegations appear
           partially consistent given [activities of daily living] appear [within normal limits],
           attention and concentration are moderately impacted but appear reasonable for
           tasks. . . . Claimant has the mental capacity to understand, remember, and follow
           simple instructions. . . . Within these parameters and in the context of performing
           simple, routine, repetitive, concrete, tangible tasks, [claimant] is able to sustain
           attention and concentration skills to carry out work like tasks with reasonable pace
           and persistence.

  [Dkt. 9-4 at 64-5.] Dr. Gange also reported concentration-related "check box" limitations

  indicating Claimant is moderately limited in his ability to "carry out detailed instructions," and to

  "maintain attention and concentration for extended periods." Id. at 63. The ALJ failed to discuss

  Dr. Gange's opinion or even mention his report in the hypothetical she posed to the VE or in the

  RFC determination.

           Claimant correctly notes that the Seventh Circuit has repeatedly rejected the notion that a

  hypothetical "confining the claimant to simple, routine tasks and limited interactions with others

  adequately captures temperamental deficiencies and limitations in concentration, persistence, and

  pace." [Dkt. 11 at 29.] Claimant asserts the ALJ's RFC determination limiting him to "simple,

  routine, repetitive tasks" is "even more deficient than the limitations assessed by the adjudicator

  in Varga." Id.; see Craft v. Astrue, 539 F.3d 668, 677-78 (7th Cir. 2008); see also DeCamp v.

  Berryhill, 916 F.3d 671, 676 (7th Cir. 2019); Varga v. Colvin, 794 F.3d 809, 814 (7th Cir.

  2015).

           In Varga, the Seventh Circuit reversed the ALJ's decision because the ALJ did not

  address the claimant's moderate difficulties in concentration, persistence, or pace in the

  hypothetical question posed to the VE. 794 F.3d at 814. In Varga, at steps two and three, the

  ALJ determined that the claimant had "moderate difficulties" with regard to concentration,

  persistence, or pace. Id. Then, in the RFC, the ALJ concluded that the claimant could perform

  "light work" and was limited to "simple, routine, and repetitive tasks in a work environment free



                                                      7
Case 1:19-cv-03915-MJD-SEB Document 15 Filed 07/07/20 Page 8 of 14 PageID #: 2200




  of fast paced production requirements, involving only simple, work-related decisions." Id. at

  812-13. The court noted that the "hypothetical posed to a VE must incorporate all of the

  claimant's limitations supported by the medical record—including moderate limitation

  in concentration, persistence, and pace." Id. at 814 (emphasis in original). Further, the court

  stated that limiting a claimant to "simple, routine, and repetitive tasks" is "unrelated" to the

  question of whether a claimant with difficulties maintaining concentration, persistence, or pace

  can perform such work. Id. at 816. Therefore, the ALJ committed reversible error. Id. at 814.

          Claimant argues that the RFC determination in Varga is similar to the RFC determination

  in this case because it states Claimant is unrestricted in his ability to "do simple, routine and

  repetitive tasks." [Dkt. 11 at 29.] Like in Varga, the ALJ limited Claimant to simple and

  repetitive tasks in the RFC assessment, but failed to provide her reasoning between her recitation

  of medical evidence and the decision. The ALJ failed to show how her decision accounted for

  all of Claimant's difficulties in maintaining concentration, persistence, or pace. Therefore, on

  remand, the ALJ must articulate the effects of Claimant's moderate limitations in maintaining

  concentration, persistence, or pace in Claimant's RFC determination and fully account for those

  limitations in the RFC and in the hypothetical questions posed to the VE.

      B. Treating Physician's Opinion

          Claimant asserts that the ALJ improperly discounted the opinion of his treating physician,

  Dr. Rod Robinson. Because Claimant advanced this claim before March 2017, the applicable

  law provides that a treating source's opinion2 is entitled to controlling weight if it is: (1) "well-




  2
   For claims filed after March 2017, an ALJ is not required to give special weight to the opinions
  of a disability applicant's treating physician. See 20 C.F.R. § 404.1520c. Instead, all medical
  opinions—from treating providers, Social Security's consultative examiners, and independent
  medical examiners—will be evaluated on an equal basis for "persuasiveness." The key factors a


                                                     8
Case 1:19-cv-03915-MJD-SEB Document 15 Filed 07/07/20 Page 9 of 14 PageID #: 2201




  supported by medically acceptable clinical and laboratory diagnostic techniques"; and (2) "not

  inconsistent with other substantial evidence." See 20 C.F.R. § 404.1527(c)(2); Burmester, 920

  F.3d at 512; Reinaas v. Saul, 953 F.3d 461, 465 (7th Cir. 2020). It is well established that "both

  the hypothetical posed to the VE and the ALJ's RFC assessment must incorporate all of the

  claimant's limitations supported by the medical record." Yurt v. Colvin, 758 F.3d 850, 857 (7th

  Cir. 2014).

         If an ALJ does not give a treating physician's opinion controlling weight, the regulations

  require the ALJ to consider "the treatment relationship, the frequency of examinations, the

  physician's specialty, the types of tests performed, and the consistency and supportability of the

  physician's opinion." Scott v. Astrue, 647 F.3d 734, 740 (7th Cir. 2011). As long as the ALJ

  considers these factors and minimally articulates her reasons, the Court will uphold her decision

  not to assign controlling weight to a treating physician's opinion. Elder v. Astrue, 529 F.3d 408,

  415 (7th Cir. 2008); Moore v. Colvin, 743 F.3d 1118, 1127 (7th Cir. 2014) (reasoning the ALJ

  must offer "good reasons" for discounting the opinion of a treating physician). The ALJ is

  directed generally to give "more weight to the medical opinion of a source who has examined

  [claimant] than to the medical opinion of a medical source who has not examined [him]." 20

  C.F.R. § 404.1527(c)(1).

         The ALJ discounted Dr. Robinson's report on the grounds that it was unsupported by

  medical evidence and was inconsistent with Claimant's description of his daily activities. [Dkt.

  9-2 at 21 & 23.] The ALJ stated that she gave Dr. Robinson's opinion little weight because,

  despite Dr. Robinson's "respective medical specialty and an examining and personally treating




  disability adjudicator will consider in evaluating the persuasiveness of an opinion are
  supportability and consistency. See § 404.1520c(c)(1) and (c)(2).


                                                   9
Case 1:19-cv-03915-MJD-SEB Document 15 Filed 07/07/20 Page 10 of 14 PageID #: 2202




  medical relationship" with Claimant, his "medical source statement is neither internally

  consistent nor is it consistent with his own treatment notes." Id. at 23. The ALJ stated that Dr.

  Robinson's opinion is "affected by his personal relationship with the claimant suggesting the

  degree of objectivity is less than that of independent medical experts." Id. The ALJ stated:

         Dr. Robinson writes that the constant pain and numbness are severe per the
         patient. Therefore, at least in part, the limitations are per the claimant's subjective
         complaints. The limitations in standing and walking, necessity of "walking
         around during an 8-hour working day", unscheduled breaks and necessity of
         elevating his legs again are not supported by his own treatment notes and
         unsupported by substantial evidence. Substantial evidence supports a finding that
         elevating legs is not medically necessary.              Moreover, his notation of
         anxiety/depression as a source of constant interruption of concentration and
         attention and rendering the claimant incapable of even a "low-stress job" is also
         not consistent with his treatment notes of a stable mental condition.

  Id. The Court agrees with Claimant that the ALJ failed to articulate an appropriate rationale for

  not granting controlling weight to his treating physician's opinion.

         In June 2015, Dr. Robinson noted that Claimant had "soreness and tenderness" in his left

  forearm and "discomfort with grabbing or gripping," and recommended orthopedic surgery to

  help with the pain. [Dkt. 9-19 at 7 & 10.] In April 2017, Dr. Robinson noted Claimant's active

  problems with "paresthesia and pain of left extremity" and reported that Claimant suffered from

  left elbow pain, swelling, and soreness. [Dkt. 9-27 at 7-8.] He further ordered an x-ray to

  determine a treatment plan. Id. at 13. In October 2017, Dr. Robinson switched Claimant to a

  new migraine medication because he experienced migraines "a few times per month," and again

  noted one of Claimant's active problems was "paresthesia and pain of left extremity." Id. at 3.

  Dr. Robinson reported that from February 18, 2018, Claimant was disabled and incapable of

  tolerating the stress of even a "low stress" job. [Dkt. 9-30 at 42.] Dr. Robinson opined that

  Claimant's pain and other severe symptoms constantly "interfere with attention and concentration

  needed to perform even simple work tasks." Id. Dr. Robinson noted that Claimant could only



                                                   10
Case 1:19-cv-03915-MJD-SEB Document 15 Filed 07/07/20 Page 11 of 14 PageID #: 2203




  walk one city block, and could only sit or stand for 30 minutes at a time. Id. Dr. Robinson

  further reported that Claimant would need to elevate his legs and take unscheduled fifteen-

  minute breaks every 30 to 60 minutes. Id. at 43. Dr. Robinson's February 2018 assessment

  reported that he had treated Claimant three to four times per year for eight years, but some visits

  were unrelated to Claimant's pain. Id. at 41. The records further indicate that at each visit after

  April 2016, Claimant had active problems with "paresthesia and pain of left extremity." [See

  Dkt. 9-21 at 2; Dkt. 9-27 at 3, 14, 25, 30; Dkt. 9-29 at 78.] Thus, contrary to the ALJ's

  conclusion, Dr. Robinson consistently noted Claimant's pain, especially in his left arm, during

  his visits. The ALJ stated she discounted Dr. Robinson's opinion because it is based on

  Claimant's subjective complaints, but that reason alone is insufficient to discount a treating

  source opinion. See Reinaas v. Saul, 953 F.3d 461, 466 (7th Cir. 2020) (concluding an ALJ

  improperly discounted the treating physician's opinion by stating the opinion was based solely on

  the claimant's subjective complaints because the ALJ ignored medical records indicating that the

  claimant was consistently in pain). Thus, the ALJ failed to articulate her reasoning for

  discounting Dr. Robinson's opinion. This must be corrected on remand.

     C. Social Limitations

         Claimant argues that the ALJ failed to account for his social limitations because the ALJ

  failed to properly weigh and acknowledge the findings of Dr. Rasmussen, a consultative

  examiner, which supported more restrictive social limitations in the RFC assessment. Moreover,

  Claimant contends the ALJ failed to adequately explain why she assessed that Dr. Rasmussen's

  opinion was unsupported and based on subjective complaints. In an April 2016 report, Dr.

  Rasmussen opined Claimant's functional mental capacity:

         Remaining Functional Capacity: [Claimant's] current remaining functional mental
         capacity appears to be at least moderately impaired. His thoughts are dominated



                                                   11
Case 1:19-cv-03915-MJD-SEB Document 15 Filed 07/07/20 Page 12 of 14 PageID #: 2204




         by his physical health and what he is no longer able to do. He has lost how he
         defined himself and his lifestyle. He is aware of a constant level of intense pain.
         He believes that he is being followed and watched. He is easily angered and seems
         to be angry most of the time. He may have intrusive thoughts about being
         watched. His thoughts became confused and slow during the cognitive tasks. He
         does very little for fun and is not able to do what he used to do. He is not able to
         take care of all his personal habits on his [own.] He is not able to do most of the
         household chores on his own. He denied that he has current suicidal thoughts.
         He has no current homicidal thoughts, but has them during road rage. His social
         skills seemed fair to poor.

  [Dkt. 9-20 at 66.] The ALJ gave Dr. Rasmussen's opinion considerable weight. [Dkt. 9-2 at 23.]

  The ALJ explained that the consultative examiners "have applicable medical specialties,

  specialized knowledge of the Social Security Disability program and extensive experience

  performing independent, non-treating, objective medical examinations of Social Security

  disability claimants." Id. The ALJ further found that Dr. Rasmussen's opinions were consistent

  with the record as a whole, and that he "personally examined the claimant"; however, he "lacked

  access to the longitudinal medical record the medical experts reviewed[.]" Id. However, the

  ALJ expressed that Dr. Rasmussen's mental source statement does not suggest Claimant's

  condition is preclusive of work, as the statement seemed to be "based upon the claimant acting as

  'historian' with little or no corroborative evidence." Id. at 21. Because the ALJ discounted Dr.

  Rasmussen's opinion by merely stating he acted as "historian," without expressing whether the

  subjective complaints were consistent with the record, the ALJ did not provide adequate

  reasoning why she did not consider his opinion in arriving at the RFC assessment, despite giving

  Dr. Rasmussen's opinion "considerable weight."

         Claimant also contends that the ALJ's evaluation of his social limitations was an error

  because she failed to consider Dr. Gange, the state agency psychologist's, "check box"

  limitations. Specifically, Claimant argues the ALJ failed to explain why she assigned Dr.

  Gange's opinion partial weight and failed to even mention Dr. Gange's findings in the



                                                  12
Case 1:19-cv-03915-MJD-SEB Document 15 Filed 07/07/20 Page 13 of 14 PageID #: 2205




  hypothetical question she posed to the VE or in the RFC determination. Claimant asserts the

  ALJ's decision should have included Dr. Gange's opinion that suggested Claimant would be

  "prone to several inappropriate workplace behaviors as a result of his psychological

  impairments." [Dkt. 11 at 21.]

         Dr. Gange reported social-related "check box" limitations indicating Claimant is

  moderately limited in his ability to "accept instruction and respond appropriately to criticism

  from supervisors;" "get along with coworkers or peers without distracting them or exhibiting

  behavioral extremes;" "respond appropriately to changes in the work setting;" and his narrative

  conclusion that Claimant would be limited to only "brief, superficial interactions w/ fellow

  workers, supervisors and the public." [Dkt. 9-4 at 64.] The ALJ stated that she gave partial

  weight to Dr. Gange's opinion because he "ha[s] respective medical specialties, Social Security

  disability program expertise and extensive experience evaluating Social Security disability

  cases." [Dkt. 9-2 at 23.] The ALJ clarified, however, that Dr. Gange "lacked the opportunity to

  review the entire medical record including recent, hearing level, medical exhibits." Id.

         The Court has repeatedly held that although an ALJ does not need to discuss every piece

  of evidence in the record, the ALJ may not analyze only the evidence supporting her ultimate

  conclusion while ignoring the evidence that undermines it. Moore, 743 F.3d at 1123.

  Meaningful judicial review requires the ALJ to build a "logical and accurate bridge" between the

  evidence and her conclusions. Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013). Additionally,

  "both the hypothetical posed to the VE and the ALJ's RFC assessment must incorporate all of the

  claimant's limitations supported by the medical record." Varga, 794 F.3d at 813. Here, the ALJ

  failed to explain what information Dr. Gange lacked that was relevant to his conclusion




                                                  13
Case 1:19-cv-03915-MJD-SEB Document 15 Filed 07/07/20 Page 14 of 14 PageID #: 2206




  regarding Claimant's tendency toward inappropriate workplace behavior. This also should be

  corrected on remand.

                                         V. Conclusion

         For the reasons stated above, the Commissioner's decision is REVERSED and

  REMANDED for further proceedings.

         SO ORDERED.



         Dated: 7 JUL 2020




  Distribution:

  Service will be made electronically on all
  ECF-registered counsel of record via email
  generated by the Court's ECF system.




                                               14
